Citation Nr: 1829226	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  13-33 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan guaranty benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), although there is no copy of the decision in the record available for the Board to review.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2017. A transcript of the hearing is associated with the file.  


FINDINGS OF FACT

1. The Veteran's discharge was for the convenience of the government.

2. The Veteran was not discharged from service due to service connected disability.

3. The Veteran did not serve for at least 6 years in the Selected Reserve.

4. The Veteran had less than 24 months of continuous active duty service on an enlistment that was of at least three years.

CONCLUSION OF LAW

The criteria for home loan guaranty eligibility under Chapter 37, Title 38, United States Code, have not been met.  38 U.S.C. §§ 3702 (a), 5303A(a), (b) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties
		
Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b)(1). 

However, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (notice and duty to assist requirements are not applicable where it could not affect a pending matter and could have no application as a matter of law). 

The question before the Board is a legal one as there is no dispute as to the essential facts required to resolve the matter.  The Board notes also that the issue at hand does not arise from the receipt of a "substantially complete application" from the appellant under 38 U.S.C. § 5103(a), but rather, arises by action of law under 38 U.S.C. §§ 3701 and 3702, which govern loan guaranty benefits. 

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  See 38 U.S.C. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).  Accordingly, as the notice and duty to assist provisions are inapplicable, no further development is required.

II. Analysis

Home loan guaranty benefits are granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§  3701  and 3702. Basic entitlement for veterans with active duty service is generally addressed in 38 U.S.C.A. § 3702 , as modified by certain minimum active duty requirements set forth in 38 U.S.C.A. 
§ 5303A. 

In pertinent part, a veteran is basically eligible for housing loan benefits under section 3702 if he or she served after July 25, 1947, for a period of more than 180 days, and was discharged or released therefrom under conditions other than dishonorable; or served on active duty for 90 days or more at any time during the Persian Gulf War, other than a veteran who is ineligible for such benefits under 
38 U.S.C.A. § 5303A (b). 38 U.S.C.A. § 3702 (a)(1), (2).

Notwithstanding the foregoing, eligibility for certain VA benefits, including VA home loan guaranty benefits, are subject to additional minimum active duty service requirements, generally either 24 months of continuous active duty or the full period for which the person was called or ordered to active duty. 38 U.S.C.A. 
 § 5303A(b)(1).

There are exceptions to the minimum duty requirements set forth at 38 U.S.C.A. 
§ 5303A(b)(1). The length of service requirements do not apply (A) to a person who is discharged or released from active duty under section 1171 or 1173 of title 10; (B) to a person who is discharged or released from active duty for a disability incurred or aggravated in line of duty; (C) to a person who has a disability that the Secretary has determined to be compensable under chapter 11 of this title; (D) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; (E) to benefits under chapter 19 of this title; (F) to benefits under chapter 30 or chapter 37 of this title by reason of - (i) a discharge or release from active duty for the convenience of the Government, as described in sections 3011(a)(1)(A)(ii)(II) and 3012(b)(1)(A)(iv) of this title; (ii) a discharge or release from active duty for a medical condition which preexisted service on active duty and which the Secretary determines is not service connected, as described in clauses (A)(ii)(I) and (B)(ii)(I) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(ii) of this title; (iii) an involuntary discharge or release from active duty for the convenience of the Government as a result of a reduction in force, as described in clauses (A)(ii)(III) and (B)(ii)(III) of section 3011(a)(1) of this title and in section 3012(b)(1)(A)(v) of this title; or (iv) a discharge or release from active duty for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as described in section 3011(a)(1)(A)(ii)(I) of this title; or (G) to benefits under chapter 43 of this title.

Further, according to 38 U.S.C. § 3701(b)(5)(A), the term "veteran" also includes an individual who is not otherwise eligible for benefits under Chapter 37 and (1) who has completed a total service of at least 6 years in the Selected Reserve and was honorably discharged thereafter, or (2) who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components of the Armed Forces.  38 U.S.C.              § 3701(b)(5)(B).

The Veteran here asserts that he should be entitled to home loan guaranty benefits because he was only a few days short of 24 months of service, which is generally required for home loan guaranty benefits, subject to exceptions characterized below. 

The Veteran does not dispute the length of his service or characterization thereof.  Therefore, the question before the Board is whether or not the Veteran's service meets the legal requirements for home loan guaranty benefits.

As the Veteran and his wife testified at the Board hearing in March 2017, the Veteran's wife became ill and he needed to provide care for his children and wife, and thus could not deploy. The Veteran's testimony is consistent with his military records.  He was not discharged by reason of a service-connected disability, and his DD-214 lists the separation narrative as "parenthood."  There is no evidence that the Veteran was discharged due to a service-connected disability.  Although the Veteran is service connected for traumatic degenerative joint disease status post surgery of the right interphalangeal joint of the great toe and a right shoulder strain, both evaluated as non-compensable, there is no evidence that he was discharged from service due to these disabilities.  Accordingly, the Veteran does not meet the criteria to be considered as discharged due to a service-connected disability.

Basic eligibility status to be considered a Veteran has been met here, as he served more than 180 days after July 25, 1947, and was discharged under conditions other than dishonorable.  See 38 U.S.C. § 3702(a)(2)(C)(i).  The remaining issue is thus whether the criteria for certain VA benefits, including VA home loan guaranty benefits, under 38 U.S.C. § 5303A (b) are met.  Those have been described above; they have not been met.

The Veteran's DD-214 indicates that he entered active duty March 25, 2004, and separated on February 29, 2006, for a total of 1 year, 11 months, and 6 days of service.  The remarks indicate that he did not complete his first full term of service.  The DD-214 further indicate that he was discharged and not transferred to the Individual Ready Reserve or another reserve component that could qualify the Veteran for home loan guaranty benefits under reserve status.  See 38 U.S.C. § 3701(b)(5)(B).  No other active or inactive service is indicated.

The Veteran's DD-214 lists the reason for his separation as "parenthood."  Although not stated on the Veteran's DD-214, the M26-1 Guaranteed Loan Processing Manual makes clear that parenthood as a separation narrative is for the convenience of the government.  See M26-1, Chapter 7.  Accordingly, the Veteran's discharge from service was for the convenience of the government. 

The Veteran's enlistment form indicates that he enlisted for an initial term of 3 years and 20 months, greater than two (and three) years.  As noted by the DD-214 and the Veteran, he did not complete this term, nor did he complete 24 months of active duty.  He does not meet any other exception that would grant home loan guaranty eligibility, such as completing 20 months of an enlistment term of less than three years.  Accordingly, he is ineligible for home loan guaranty benefits under the provisions of 38 U.S.C. § 5303A(b)(1) and does not meet exception (i).  See 38 U.S.C. § 3011 (a)(1)(A)(ii)(II).

The Board notes that the Veteran does not assert that he completed 24 months of active duty or 6 years of Reserve service.  While the Board is sympathetic to the Veteran's reasons for separation from service prior to his term, and appreciates his service, the Board has no discretion to award home loan guaranty benefits in this case.  As such, the Veteran's claim for eligibility for VA home loan guaranty benefits must be denied.


ORDER

Basic eligibility for VA home loan guaranty benefits is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


